DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 15-25 are objected to because of the following informalities:  In the claim 1, and other of the claims, the use of the term “variable coefficient CV” does not appear to be correct and appears to be a slightly flawed translation. The correct term in the art is generally known to be “coefficient of variation,” which is what is believed to be intended.  Appropriate correction is required. Note: all claims are objected to because they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1: 
In line 21, “the blank filter to be measured” lacks proper antecedent basis in the claim. In line 3 of the claims it states that there are “blank basal filters to be measured,” so it is not clear if the reference in line 21 is meant to refer to only one of those filters, or if it is meant to apply to each of those filters. 
Similarly in line 27, reference to “the same blank basal filter” is confusing because it is not clear which blank basal filter this is meant to refer to, or if it is meant to apply to each filter of the plurality of “blank basal filters to be measured.”
Starting in line 30, the reference to “variable coefficients CVs of the ln(I/In) averages…” is confusing, because it is not clear what is meant by plural CVs of the averages. A set of multiple values can be said to have a single CV. It is not clear whether there are multiple sets of average values, where each set has its own respective CV; or if this is really meant to only refer to the single CV for a set of all the averages, each of which was calculated for each of the at least ten second-grade filters. 
In line 43, reference to “the second-grade stable basal filter to which the calibration dust is adhered” is confusing because there are more than one second-grade stable basal filters to which calibration dust is applied. It is not clear if this meant to refer only to one, or if it is meant to apply to each of the plural filters, e.g. one at a time.
In line 48, “the same second-grade stable basal filter to which the calibration dust is adhered” is confusing because it is not clear which of the plural second-grade calibration dust filters this is meant to refer to, or if it is mean to refer to each of them, e.g. one at a time.

Regarding claims 9 and 15-18: 

Also in line 4 of each claim, the phrase “after they are stabilized in equilibrium” is indefinite because it is not clear what parameters/values determine when the filters are stabilized, and it is also not clear what is to be in equilibrium with what (i.e. are the filters to be in equilibrium with something, or are the filters to be in some environment that is at some equilibrium state with regard to some parameters?).
Starting in line 7 of each claim, the phrase “repeating the foregoing operations twice” is indefinite because it is not clear which operations/steps are included in “the foregoing operations.” 

Regarding claims 22-24:
Starting in line 7 of each claim, “the blank comparison filters” (plural) is confusing because previously in the claim there is only a single “blank comparison filter” (line 5) referenced. It is not clear whether there is to be one or plural blank comparison filters involved in these claim limitations.
In line 9 of each claim, the reference to “each calibration dust filter obtained in step (5) of claim 1” is confusing because step (5) of claim 1 appears to only set forth a single calibration dust filter that is obtained.
In line 15 of each claim, “before and after sampling the filters” is confusing because previously in the claim only one singular filter is referenced.

Regarding claim 25, in line 6, “the volume under standard conditions” is unclear because it is not specified what volume “the volume” is referring to.

Note that all claims are rejected even if they do not have their own indefiniteness issues because they ultimately depend form a rejected claim and do not cure the deficiencies under 35 USC 112(b).

Allowable Subject Matter
Claims 1-9 and 15-25 would likely be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches or suggests the combination of limitations for processing a filter to obtain a calibration dust filter, as required by claim 1. Winberry et al. (“Compendium Method IO-1.2 DETERMINATION OF PM10 IN AMBIENT AIR USING THE THERMO ENVIRONMENTAL INSTRUMENTS (FORMERLY WEDDING AND ASSOCIATES)  CONTINUOUS BETA ATTENUATION MONITOR”) do teach generally processing filters to obtain calibration particle filters, where the method includes measuring intensity of the beta ray of a beta attenuation particulate analyzer for filter blanks and filters with calibration concentrations of particles loaded on them (see section 14.1 on page 22). But Winberry et al. fails to teach or suggest many of the particular screening measurements and steps of claim 1, such as:  measuring the beta ray intensity on different point positions on a filter and screening it for use based on the coefficient of variation related to the intensity values; calculating averages of 
Another piece of prior art, “Sampling and determining aerosols and their chemical components,” discusses variation of particle monitoring measurements due to filter and condition variations, including measurements of differences in weights of blank filters (see section 6.4.1 on page 21). However this reference only generally discusses filter variability and does not teach specifically any type of beta attenuation measurements, or any type screening based on coefficient of variation of filter measurements.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL M. WEST/Primary Examiner, Art Unit 2861